Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is made in response to Amendment, filed 25 October 2022 (“Reply”).  Applicant has amended Claims 1, 7 and 13.  As amended, Claims 1 – 18 are presented for examination.
In Office action of 26 May 2022 (“Office Action”):
Claims 1 – 18 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 1 - 18 were rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Pub. 2014/0195330 A1 (hereinafter Lee) [included in IDS received 7/22/2021] in view of Ringdahl, US Pub. 2014/0136344 A1 (hereinafter Ringdahl) [included in IDS received 7/22/2021].


Response to Arguments
Applicant's arguments regarding the rejection under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argues that Lee and Ringdahl do not teach the limitations recited in Claim 1, (Reply pp. 7 – 10).  Specifically, Applicant asserts that neither Lee nor Ringdahl disclose or suggest methods that include receiving a bid request that includes a viewability score, (Reply p. 10).  Applicant additionally argues that Lee’s effectiveness score is simply a measure of how well a previously played advertisement was played on one or more user screens in the past, (Reply p. 9) and that the ad space identifier of Ringdahl is not a viewability score that represents a degree of confidence that the instantiation of the video player software application will be located on a portion of the webpage that appears on the display screen when a new video plays, as recited in claim 1, (Reply pp. 9 – 10).  Examiner respectfully disagrees.
Lee discloses calculating an effectiveness or viewability score for presentation of an advertisement to a user while viewing a web page, (para. 53). A viewability factor, e.g., an effectiveness value associated with viewability, can be determined that is related to the viewability of the media, e.g., the video stream of the advertisement, (para. 45). It is noted that the terms "factor" and "score" can be used interchangeably and generally refer to a numerical designation resulting from an evaluation and/or calculation of data, (para. 19). The aggregation module of the host device aggregates data associated with attributes relating to a presentation of media on the display to create an aggregated data set used to define an effectiveness or viewability value, (paras. 37 - 38). While it is true that this calculation can occur at the host device, Lee discloses that any portion of the host device can be performed by and/or in the user device, (para. 28).  This includes the aggregation module. Thus, the calculation of the effectiveness or viewability score could be performed at the user device.
Lee further discloses that viewability information of an advertisement can be estimated or predicted. For example, if a panel identifies that 80% of advertisements rendered on a website are viewable, viewability can be estimated at 100% because the advertisement is likely to be viewable.  Viewability can be estimated based on a function of the likely viewability of the advertisement, (para. 76). Additionally, Lee discloses that aggregation data used to calculate the effectiveness score can include viewability of a media player on the display such as placement of the media player, percentage of the media player shown on the display, media completion rate, size of the video stream relative to the media player, media player size relative to the web page, etc., (para. 45). Lee also indicates that the effectiveness of the advertisement is based in part on user's interaction with the advertisement, (para. 43). Similarly, the instant specification indicates that a "viewability score generation unit uses information collected by the data acquisition unit to generate a viewability score," (para. 42). As presented in paras. 34 - 41 of the instant specification, the data acquisition unit obtains information such size and location of the video player, whether it is currently in a viewable part of the webpage, information relevant to playback of previous videos, actions that a user has taken in connection with videos previously played, playing history, user's degree of engagement, the fraction of a previously played video that the user watched, etc. Much of the information collected to calculate the viewability score in the instant application is very similar to information aggregated by Lee regarding the effectiveness score.  Therefore, the teachings of Lee regarding viewability information of an advertisement and the effectiveness score based on aggregation data teach the viewability score as claimed given its broadest reasonable interpretation.
Ringdahl discloses that, in response for a request for a bid for an ad space which may be located within content, such as a webpage, the user’s device, according to an ad tag, may monitor user activities and self-monitor the ad space for user viewability, (Ringdahl: [0012] and [0015]).  Bid requests may identify the particular webpage and an ad space identifier which indicates viewability information such as if the ad space is “known viewable”, i.e., expected to load as viewable as-soon-as the content is presented to the user, (Ringdahl: [0056] and [0227]).  The user’s device provides an indicator to bidders, in real time, that an ad space is guaranteed viewable which elicits higher prices from advertising entities, (Ringdahl: [0110]).  Ringdahl further discloses that ad spaces based on the certainty that a placed advertisement will be in view or engaged will command higher prices (Ringdahl: [0059]).  Therefore, the teachings of Ringdahl regarding bids in response to bid requests for ad spaces teaches the bid request that includes a viewability score as claimed, given its broadest reasonable interpretation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combined teaching of Lee and Ringdahl that disclose the limitations of independent claim 1.  Therefore, the Examiner maintains the rejection under 35 USC § 103 for independent Claim 1 and its associated dependent claims.  For similar reasons, the Examiner maintains the rejection of independent Claims 7 and 13 and their respective dependent claims.



Response to Arguments - Claim Rejections - 35 USC § 112
Applicant has amended Claims 1, 7 and 13 to correct the lack of antecedent basis.  Therefore, the rejection of Claims 1 – 18 under 35 USC § 112(b) is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Pub. 2014/0195330 A1 (hereinafter Lee) [included in IDS received 7/22/2021] in view of Ringdahl, US Pub. 2014/0136344 A1 (hereinafter Ringdahl) [included in IDS received 7/22/2021].

In regards to Claim 1, Lee discloses a method performed by a video provider for providing a video to be played to a user, comprising: 
receiving, from an instantiation of a video player software application on a webpage of a website rendered by a user's browser that is being presented to the user on a display screen  (Lee: Fig. 1 and [0035], where a video stream associated with an advertisement can be presented on a webpage; [0027], an Internet page or website can be accessed by a user via a web browser), that represents a degree of confidence that the instantiation of the video player software application will be located on a portion of the webpage that appears on the display screen when a new video plays within the instantiation of the video player software application, and where the higher the viewability score, the greater the likelihood that the instantiation of the video player software application will be located on a portion of the webpage that appears on the display screen when a new video plays within the instantiation of the video player software application (Lee:, Fig. 1 and [0053], An effectiveness score for the presentation of an advertisement to a user while viewing a web page on the display of a user device can be calculated [viewability score]; [0046], A viewability factor is an effectiveness value associated with viewability and could include the viewability of the video stream of the advertisement on the display of the electronic device.  For example, a video stream played at a center of the display can be associated with a viewability factor of 100%, while a video stream played at a location at or near the bottom of the display can be associated with a 50% viewability factor [where the higher the viewability score, the greater the likelihood that the video player software application will be located on a portion of the webpage that appears on the user's display screen when the video plays]; [0019], the terms "factor," "value," "credit," and "score" can be used interchangeably; [0076], viewability can be estimated based on a function of the likely viewability of the advertisement [degree of confidence]; [0066], location data associated with an advertisement can be used to estimate the viewability of the media player; Fig. 3 and [0059], Location factor determines if the media player 352 is viewable, partially viewable or not viewable on the display 322 upon visiting the web page 350 [video player software application will be located on a portion of the webpage that appears on a user’s display screen]; [0076], Viewability can be estimated based on a function of the likely viewability of the advertisement), and wherein the instantiation of the video player software application generates the viewability score (Lee: [0053], where the host device can analyze the data to define one or more effectiveness scores); 
But Lee fails to explicitly disclose a bid request for playing a video to the user, wherein the bid request includes a viewability score and wherein the viewability score included with the bid request; generating a bid that includes a price that the video provider will pay to have a video played to the user, where the bid is based, at least in part, on the viewability score that was included with the bid request; and sending to the instantiation of the video player software application the bid for playing the video to the user, where the bid includes information that enables the instantiation of the video player software application to obtain and play the video.
Ringdahl from a similar endeavor teaches a bid request for playing a video to the user, wherein the bid request includes a viewability score (Ringdahl: [0012], server receives a request for a first bid on ad space which may be located within content, such as a webpage; [0056], Bid request may identify the particular webpage and an ad space identifier; [0227], ad space identifier indicates viewability information such as if the ad space is “known viewable”, i.e., expected to load as viewable as-soon-as the content is presented to the user) and wherein the viewability score included with the bid request (Ringdahl: [0056], Bid request may identify the particular webpage and an ad space identifier; [0227], ad space identifier indicates viewability information such as if the ad space is “known viewable”, i.e., expected to load as viewable as-soon-as the content is presented to the user);
generating a bid that includes a price that the video provider will pay to have a video played to the user, where the bid is based, at least in part, on the viewability score that was included with the bid request (Ringdahl: [0056], winning bid of the exchange auction is placed as a bid in the SSP auction; [0059], where advertising entities may bid for a viewable or engaged ad space which will command higher prices based on the certainty that a placed advertisement will be in view or engaged); and 
sending to the instantiation of the video player software application the bid for playing the video to the user, where the bid includes information that enables the instantiation of the video player software application to obtain and play the video (Ringdahl: [0077], Placement of the advertisement is facilitated by supplying a link to the advertisement directly to the user’s computing device; Fig. 1C and [0114], Once a purchase for the ad space has been determined, the purchaser’s advertisement 139 is supplied to the display device 112 for displaying at the ad space location).
Because a viewable ad is worth much more to an advertiser than an ad that is not yet in view and may never actually come into view, a need exists that allows ad tags to be placed dynamically which allow viewability to be monitored such that ad calls for advertisement are based on viewability status, (Ringdahl: [0008] and [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Ringdahl to allow the calculations of viewability of Lee to be used in soliciting bids for advertisements in a website, (Ringdahl: [0012]).

Regarding Claim 2, the combined teaching of Lee and Ringdahl discloses the method of claim 1, wherein the viewability score is generated by the instantiation of the video player software application based on information about viewability of a prior video that the instantiation of the video player software application previously played to the user (Lee: [0066], where viewability credit can be determined based on historical data or past analysis results, e.g. past effectiveness scores; [0037], where aggregated data can include historical data associated with previous presentations of the video stream).

Regarding Claim 3, the combined teaching of Lee and Ringdahl discloses the method of claim 1, wherein the viewability score is generated by the instantiation of the video player software application based on information about user-performed actions that were previously taken by the user before the instantiation of the video player software application sent the bid request to the video provider (Lee: [0041] and [0089], where an effectiveness of the presentation of the media can be determined based on, for example, a user’s interaction with the presentation of the media).

Regarding Claim 4, the combined teaching of Lee and Ringdahl discloses the method of claim 3, wherein the user-performed actions are user-performed actions taken in connection with the play of a prior video that the instantiation of the video player software application previously played to the user (Lee: [0051], Effectiveness score based on a user’s interaction with a presentation of media allows the purchase of the advertisement to plan future advertisements with attributes that can increase effectiveness of the advertisement; [0037], aggregated data set can include data associated with a first time during a presentation of media and data associated with a second time which is after the first time.  Aggregated data can also include historical data associated with previous presentations of the video stream; [0048], For example, if a presentation of a video stream is displayed with complete viewability for half of the duration of the presentation video stream and half way through the advertisement the user scrolls downward on a web page such that only half of the video player is visible, the total viewability can be defined as 75% and this data can be stored in the data storage).

Regarding Claim 5, the combined teaching of Lee and Ringdahl discloses the method of claim 1, wherein the viewability score is generated by the instantiation of the video player software application based on information that is indicative of a degree of engagement that the user had with a prior video that the instantiation of the video player software application previously played to the user (Lee: [0079], Shorter predetermined time interval can provide an ad purchaser with data associated with a point in the advertisement video stream at which users seem to lose interest; [0035], where data can be collected associated with a video stream when, for example, one or more attributes associated with the video stream is changes, i.e. video stream is muted, media player size is reduced, etc.)

Regarding Claim 6, the combined teaching of Lee and Ringdahl discloses the method of claim 1, wherein viewability score represents a degree of confidence that the instantiation of the video player software application will be located on a portion of the webpage that appears on the display screen for at least a predetermined period of time when a new video plays on the instantiation of the video player software application (Lee: Table 1 and [0066], where the viewability of the advertisement video stream presented by the media player during the first quartile is 100%, 80% during the second quartile, 40% during the third quartile and 20% during the fourth quartile.  The viewability score decreases as the viewability credit [confidence] decreases).


In regards to Claim 7, Lee discloses a non-transitory computer readable medium having instructions stored thereon which, when performed by one or more processors of a video provider computer system, cause the one or more processors to perform a method (Lee: [0090], Computer storage product with a non-transitory computer-readable medium having instructions or computer code for performing various computer-implemented operations) comprising: 
receiving, from an instantiation of a video player software application on a webpage of a website rendered by a user's browser that is being presented to the user on a display screen (Lee: Fig. 1 and [0035], where a video stream associated with an advertisement can be presented on a webpage; [0027], an Internet page or website can be accessed by a user via a web browser), that represents a degree of confidence that the instantiation of the video player software application will be located on a portion of the webpage that appears on the display screen when a new video plays within the instantiation of the video player software application, and where the higher the viewability score, the greater the likelihood that the instantiation of the video player software application will be located on a portion of the webpage that appears on the display screen when a new video plays within the instantiation of the video player software application (Lee:, Fig. 1 and [0053], An effectiveness score for the presentation of an advertisement to a user while viewing a web page on the display of a user device can be calculated [viewability score]; [0046], A viewability factor is an effectiveness value associated with viewability and could include the viewability of the video stream of the advertisement on the display of the electronic device.  For example, a video stream played at a center of the display can be associated with a viewability factor of 100%, while a video stream played at a location at or near the bottom of the display can be associated with a 50% viewability factor [where the higher the viewability score, the greater the likelihood that the video player software application will be located on a portion of the webpage that appears on the user's display screen when the video plays]; [0019], the terms "factor," "value," "credit," and "score" can be used interchangeably; [0076], viewability can be estimated based on a function of the likely viewability of the advertisement [degree of confidence]; [0066], location data associated with an advertisement can be used to estimate the viewability of the media player; Fig. 3 and [0059], Location factor determines if the media player 352 is viewable, partially viewable or not viewable on the display 322 upon visiting the web page 350 [video player software application will be located on a portion of the webpage that appears on a user’s display screen]; [0076], Viewability can be estimated based on a function of the likely viewability of the advertisement), and wherein the instantiation of the video player software application generates the viewability score (Lee: [0053], where the host device can analyze the data to define one or more effectiveness scores); 
But Lee fails to explicitly disclose a bid request for playing a video a video to the user, wherein the bid request includes a viewability score and wherein the viewability score included with the bid request; generating a bid that includes a price that the video provider will pay to have a video played to the user, where the bid is based, at least in part, on the viewability score that was included with the bid request; and sending to the instantiation of the video player software application the bid for playing the video to the user, where the bid includes information that enables the instantiation of the video player software application to obtain and play the video.
Ringdahl from a similar endeavor teaches a bid request for playing a video a video to the user, wherein the bid request includes a viewability score (Ringdahl: [0012], server receives a request for a first bid on ad space which may be located within content, such as a webpage; [0056], Bid request may identify the particular webpage and an ad space identifier; [0227], ad space identifier indicates viewability information such as if the ad space is “known viewable”, i.e., expected to load as viewable as-soon-as the content is presented to the user) and wherein the viewability score included with the bid request (Ringdahl: [0056], Bid request may identify the particular webpage and an ad space identifier; [0227], ad space identifier indicates viewability information such as if the ad space is “known viewable”, i.e., expected to load as viewable as-soon-as the content is presented to the user);
generating a bid that includes a price that the video provider will pay to have a video played to the user, where the bid is based, at least in part, on the viewability score that was included with the bid request (Ringdahl: [0056], winning bid of the exchange auction is placed as a bid in the SSP auction; [0059], where advertising entities may bid for a viewable or engaged ad space which will command higher prices based on the certainty that a placed advertisement will be in view or engaged); and 
sending to the instantiation of the video player software application the bid for playing the video to the user, where the bid includes information that enables the instantiation of the video player software application to obtain and play the video (Ringdahl: [0077], Placement of the advertisement is facilitated by supplying a link to the advertisement directly to the user’s computing device; Fig. 1C and [0114], Once a purchase for the ad space has been determined, the purchaser’s advertisement 139 is supplied to the display device 112 for displaying at the ad space location).
Because a viewable ad is worth much more to an advertiser than an ad that is not yet in view and may never actually come into view, a need exists that allows ad tags to be placed dynamically which allow viewability to be monitored such that ad calls for advertisement are based on viewability status, (Ringdahl: [0008] and [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Ringdahl to allow the calculations of viewability of Lee to be used in soliciting bids for advertisements in a website, (Ringdahl: [0012]).

Regarding Claim 8, the combined teaching of Lee and Ringdahl the non-transitory computer readable medium of claim 7, wherein the viewability score is generated by the instantiation of the video player software application based on information about the viewability of a prior video that the instantiation of the video player software application previously played to the user (Lee: [0066], where viewability credit can be determined based on historical data or past analysis results, e.g. past effectiveness scores; [0037], where aggregated data can include historical data associated with previous presentations of the video stream).


Regarding Claim 9, the combined teaching of Lee and Ringdahl the non-transitory computer readable medium of claim 7, wherein the viewability score is generated by the instantiation of the video player software application based on information about user-performed actions that were previously taken by the user before the instantiation of the video player software application sent the bid request to the video provider (Lee: [0041] and [0089], where an effectiveness of the presentation of the media can be determined based on, for example, a user’s interaction with the presentation of the media).

Regarding Claim 10, the combined teaching of Lee and Ringdahl the non-transitory computer readable medium of claim 9, wherein the user-performed actions are user-performed actions taken in connection with the play of a prior video that the instantiation of the video player software application previously played to the user (Lee: [0051], Effectiveness score based on a user’s interaction with a presentation of media allows the purchase of the advertisement to plan future advertisements with attributes that can increase effectiveness of the advertisement; [0037], aggregated data set can include data associated with a first time during a presentation of media and data associated with a second time which is after the first time.  Aggregated data can also include historical data associated with previous presentations of the video stream; [0048], For example, if a presentation of a video stream is displayed with complete viewability for half of the duration of the presentation video stream and half way through the advertisement the user scrolls downward on a web page such that only half of the video player is visible, the total viewability can be defined as 75% and this data can be stored in the data storage).

Regarding Claim 11, the combined teaching of Lee and Ringdahl the non-transitory computer readable medium of claim 7, wherein the viewability score is generated by the instantiation of the video player software application based on information that is indicative of the user's level of engagement with a prior video that the instantiation of the video player software application previously played to the user (Lee: [0079], Shorter predetermined time interval can provide an ad purchaser with data associated with a point in the advertisement video stream at which users seem to lose interest; [0035], where data can be collected associated with a video stream when, for example, one or more attributes associated with the video stream is changes, i.e. video stream is muted, media player size is reduced, etc.).

Regarding Claim 12, the combined teaching of Lee and Ringdahl the non-transitory computer readable medium of claim 7, wherein the viewability score represents a degree of confidence that the instantiation of the video player software application will be located on a portion of the webpage that appears on the display screen for at least a predetermined period of time when a new video plays within the instantiation of the video player software application (Lee: Table 1 and [0066], where the viewability of the advertisement video stream presented by the media player during the first quartile is 100%, 80% during the second quartile, 40% during the third quartile and 20% during the fourth quartile.  The viewability score decreases as the viewability credit [confidence] decreases).


In regards to Claim 13, Lee discloses a system for providing a video to be played to a user, comprising: 
a memory configured to store computer processor instructions (Lee: [0090], computer-readable medium or storage medium, such as ROM, RAM, etc., having computer instructions); and 
at least one processor, wherein the at least one processor is configured to perform a method (Lee: [0090], instructions or computer code for performing various computer-implemented operations) comprising: 
receiving, from an instantiation of a video player software application on a webpage of a website rendered by a user's browser that is being presented to the user on a display screen, that represents a degree of confidence that the instantiation of the video player software application will be located on a portion of the webpage that appears on the display screen when a new video plays within the instantiation of the video player software application, and where the higher the viewability score, the greater the likelihood that the instantiation of the video player software application will be located on a portion of the webpage that appears on the display screen when a new video plays within the instantiation of the video player software application (Lee:, Fig. 1 and [0053], An effectiveness score for the presentation of an advertisement to a user while viewing a web page on the display of a user device can be calculated [viewability score]; [0046], A viewability factor is an effectiveness value associated with viewability and could include the viewability of the video stream of the advertisement on the display of the electronic device.  For example, a video stream played at a center of the display can be associated with a viewability factor of 100%, while a video stream played at a location at or near the bottom of the display can be associated with a 50% viewability factor [where the higher the viewability score, the greater the likelihood that the video player software application will be located on a portion of the webpage that appears on the user's display screen when the video plays]; [0019], the terms "factor," "value," "credit," and "score" can be used interchangeably; [0076], viewability can be estimated based on a function of the likely viewability of the advertisement [degree of confidence]; [0066], location data associated with an advertisement can be used to estimate the viewability of the media player; Fig. 3 and [0059], Location factor determines if the media player 352 is viewable, partially viewable or not viewable on the display 322 upon visiting the web page 350 [video player software application will be located on a portion of the webpage that appears on a user’s display screen]; [0076], Viewability can be estimated based on a function of the likely viewability of the advertisement), and wherein the instantiation of the video player software application generates the viewability
score (Lee: [0053], where the host device can analyze the data to define one or more effectiveness scores); 
But Lee fails to explicitly disclose a bid request for playing a video a video to the user, wherein the bid request includes a viewability score and wherein the viewability score included with the bid request; generating a bid that includes a price that the video provider will pay to have a video played to the user, where the bid is based, at least in part, on the viewability score that was included with the bid request; and sending to the instantiation of the video player software application the bid for playing the video to the user, where the bid includes information that enables the instantiation of the video player software application to obtain and play the video.
Ringdahl from a similar endeavor teaches a bid request for playing a video a video to the user, wherein the bid request includes a viewability score (Ringdahl: [0012], server receives a request for a first bid on ad space which may be located within content, such as a webpage; [0056], Bid request may identify the particular webpage and an ad space identifier; [0227], ad space identifier indicates viewability information such as if the ad space is “known viewable”, i.e., expected to load as viewable as-soon-as the content is presented to the user) and wherein the viewability score included with the bid request (Ringdahl: [0056], Bid request may identify the particular webpage and an ad space identifier; [0227], ad space identifier indicates viewability information such as if the ad space is “known viewable”, i.e., expected to load as viewable as-soon-as the content is presented to the user);
generating a bid that includes a price that the video provider will pay to have a video played to the user, where the bid is based, at least in part, on the viewability score that was included with the bid request (Ringdahl: [0056], winning bid of the exchange auction is placed as a bid in the SSP auction; [0059], where advertising entities may bid for a viewable or engaged ad space which will command higher prices based on the certainty that a placed advertisement will be in view or engaged); and 
sending to the instantiation of the video player software application the bid for playing the video to the user, where the bid includes information that enables the instantiation of the video player software application to obtain and play the video (Ringdahl: [0077], Placement of the advertisement is facilitated by supplying a link to the advertisement directly to the user’s computing device; Fig. 1C and [0114], Once a purchase for the ad space has been determined, the purchaser’s advertisement 139 is supplied to the display device 112 for displaying at the ad space location).
Because a viewable ad is worth much more to an advertiser than an ad that is not yet in view and may never actually come into view, a need exists that allows ad tags to be placed dynamically which allow viewability to be monitored such that ad calls for advertisement are based on viewability status, (Ringdahl: [0008] and [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Ringdahl to allow the calculations of viewability of Lee to be used in soliciting bids for advertisements in a website, (Ringdahl: [0012]).

Regarding Claim 14, the combined teaching of Lee and Ringdahl the system of claim 13, wherein the viewability score is generated by the instantiation of the video player software application based on information about the viewability of a prior video that the instantiation of the video player software application previously played to the user (Lee: [0066], where viewability credit can be determined based on historical data or past analysis results, e.g. past effectiveness scores; [0037], where aggregated data can include historical data associated with previous presentations of the video stream).


Regarding Claim 15, the combined teaching of Lee and Ringdahl the system of claim 13, wherein the viewability score is generated by the instantiation of the video player software application based on information about user-performed actions that were previously taken by the user before the instantiation of the video player software application sent the bid request to the video provider (Lee: [0041] and [0089], where an effectiveness of the presentation of the media can be determined based on, for example, a user’s interaction with the presentation of the media).


Regarding Claim 16, the combined teaching of Lee and Ringdahl the system of claim 15, wherein the user-performed actions are user performed actions taken in connection with the play of a prior video that the instantiation of the video player software application previously played to the user (Lee: [0051], Effectiveness score based on a user’s interaction with a presentation of media allows the purchase of the advertisement to plan future advertisements with attributes that can increase effectiveness of the advertisement; [0037], aggregated data set can include data associated with a first time during a presentation of media and data associated with a second time which is after the first time.  Aggregated data can also include historical data associated with previous presentations of the video stream; [0048], For example, if a presentation of a video stream is displayed with complete viewability for half of the duration of the presentation video stream and half way through the advertisement the user scrolls downward on a web page such that only half of the video player is visible, the total viewability can be defined as 75% and this data can be stored in the data storage).


Regarding Claim 17, the combined teaching of Lee and Ringdahl the system of claim 13, wherein the viewability score is generated by the instantiation of the video player software application based on information that is indicative of the user's level of engagement with a prior video that the instantiation of the video player software application previously played to the user (Lee: [0079], Shorter predetermined time interval can provide an ad purchaser with data associated with a point in the advertisement video stream at which users seem to lose interest; [0035], where data can be collected associated with a video stream when, for example, one or more attributes associated with the video stream is changes, i.e. video stream is muted, media player size is reduced, etc.).

Regarding Claim 18, the combined teaching of Lee and Ringdahl the system of claim 13, wherein the viewability score represents a degree of confidence that the instantiation of the video player software application will be located on a portion of the webpage that appears on the display screen for at least a predetermined period of time when a new video plays within the instantiation of the video player software application (Lee: Table 1 and [0066], where the viewability of the advertisement video stream presented by the media player during the first quartile is 100%, 80% during the second quartile, 40% during the third quartile and 20% during the fourth quartile.  The viewability score decreases as the viewability credit [confidence] decreases).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhat, US Pub. 2017/0140437 A1 discloses allowing supplemental content selection functionality to forecast viewability before pricing and selecting the opportunity, ([0100]) and allowing web services to determine if advertisers are willing to pay more for a higher viewability forecast and if the difference in price is sufficiently greater than the 64% likelihood of off between 0 and 4 seconds ([0151] – [0154]).
Tsemekhman et al., US Pub. 2021/0383424 A1 disclose providing buyers of advertisement placements on a web page with predicted information of advertisement viewability prior to bidding on the ad placement ([0026]).
O’Kelley et al., US Pub. 2020/0026588 A2 disclose requesting bids for ads that provides viewability likelihood in the request and bidders having bidding logic that can take viewability likelihood into account, along with other factors, when calculating a bid price ([0020[).
Setty et al., US Pub. 2019/0087868 A1 discloses managing bidding requests based on if a link is viewable on a webpage, ([0034]).
Ringdahl, US Pub. 2014/0136340 A1 discloses programmatically predicting whether ad space will be viewable on a user’s screen on a web page and purchasing ad space based on the determined likelihood of viewability, (Abstract).
Pottjegort, US Pub. 2018/0367828 A1 discloses improvement to online advertising by measuring visibility information of video content to be played within a video player, ([0014]).
Clapp et al., WO 2016/022606 A1 discloses checking viewability of video content on a webpage, ([0049]).
C. Wang, S. Zhao, A. Kalra, C. Borcea and Y. Chen, "Webpage Depth Viewability Prediction Using Deep Sequential Neural Networks," in IEEE Transactions on Knowledge and Data Engineering, vol. 31, no. 3, pp. 601-614, 1 March 2019, doi: 10.1109/TKDE.2018.2839599 disclose the shift in ad pricing standards in which ads are paid only if they are viewed and the proposals to use deep learning models to predict the viewability of any page depth for any given dwell time (Abstract).
M. Expósito-Ventura, J. A. Ruipérez-Valiente and J. Forné, "Analyzing and Testing Viewability Methods in an Advertising Network," in IEEE Access, vol. 8, pp. 118751-118761, 2020, doi: 10.1109/ACCESS.2020.3005478 disclose accurately measuring whether an online ad is viewable, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421